DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02 Jun 2022 for application number 16/802,366. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-9, 12-15, and 18-20 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. [hereinafter as Ahmed] (US 2019/0320988 A1) in view of Indorf et al. [hereinafter as Indorf] (US 2018/0310822 A1) further in view of Agarwal et al. [hereinafter as Agarwal] (US 2020/0242566 A1).
In reference to claim 1, Ahmed teaches a system, comprising: a display; and a computing device operably coupled to the display and storing instructions executable to: 
output, to the display, a graphical user interface (GUI) that includes real-time medical device data [para 0054 discloses data in real time] determined from output of one or more medical devices each monitoring a patient [para 0099 discloses data from a plurality of medical devices], and where at least some of the real-time medical device data displayed via the GUI is displayed as a plurality of patient monitoring parameter tiles [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes].
However, while Ahmed teaches a set of trend lines each showing values for a respective patient monitoring parameter over a time range [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines over time; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter], Ahmed does not explicitly teach the GUI further including a predictive tile including a risk score, where a selected set of patient monitoring parameters of the real-time medical device data is input to a predictive function to determine the risk score; responsive to a user input, display, on the GUI, one or more trend lines each showing values for a respective patient monitoring parameter of the selected set of patient monitoring parameters over a time range.
	Indorf teaches the GUI further including a predictive tile including a risk score [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values], where a selected set of patient monitoring parameters of the real-time medical device data is input to a predictive function to determine the risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; the trends line are associated with parameters that may be used to determine the EWS; para 0004 discloses calculating an EWS score using parameter values, e.g. the parameter values are input to a predictive function to determine a risk score; para 0065 discloses parameter values based on input signals from medical devices with sensors over a certain time; para 0050 discloses an early warning score, e.g. predictive function, that provides patient’s status based on parameter values from medical devices]; responsive to a user input, display, on the GUI, one or more trend lines each showing values for a respective patient monitoring parameter of the selected set of patient monitoring parameters over a time range [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; para 0139 discloses a time scale of the trend lines]
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Indorf before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed to include the functionality as taught by Indorf in order to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed to allow clinicians to focus on patients’ needs [Indorf, para 0003].
	However, while Indorf teaches a risk score, as expressed above, Ahmed and Indorf do not explicitly teach that the risk score is indicative of a relative likelihood that the patient will exhibit a specified condition within a predetermined period of time; each of the one or more respective patient monitoring parameters of the selected set of patient monitoring parameters being determined to have contributed positively to the risk score, where one or more remaining patient monitoring parameters of the selected set of patient monitoring parameters determined to not be indicative of the specified condition are excluded from the one or more trend lines being displayed.
	Agarwal teaches that the risk score is indicative of a relative likelihood that the patient will exhibit a specified condition within a predetermined period of time [paras 0048, 0053 disclose a risk score indicative of a patient experiencing a heart failure within a predetermine interval of time]; each of the one or more respective patient monitoring parameters of the selected set of patient monitoring parameters being determined to have contributed positively to the risk score, where one or more remaining patient monitoring parameters of the selected set of patient monitoring parameters determined to not be indicative of the specified condition are excluded from the one or more trend lines being displayed [para 0101 discloses only displaying variables that have significantly contributed to the risk score, i.e. contributed positively; variables included in the algorithm that did not meaningfully raise the risk score, i.e. determined not be indicative, may be excluded].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed, Indorf, and Agarwal before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed and Indorf to include the functionality as taught by Agarwal in order to obtain a health monitoring system that displays certain parameters as trend lines and also displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time, the certain parameters contributing to the risk score. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that displays certain parameters as trend lines and also displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time, the certain parameters contributing to the risk score to accommodate management of high-volume patient intake [Agarwal, para 0004] and to allow healthcare providers to focus on important factors [Agarwal, para 0101].

In reference to claim 2, Ahmed, Indorf, and Agarwal teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein each patient monitoring parameter tile shows a most-recently determined value for that patient monitoring parameter, and wherein the values for each respective patient monitoring parameter for the one or more trend lines are determined from the output of the one or more medical devices [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes; para 0099 discloses data from a plurality of medical devices].

In reference to claim 3, Ahmed, Indorf, and Agarwal teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein the user input comprises selection of the tile [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes]; patient monitoring parameters of the selected set of patient monitoring parameters [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter]; the one or more trend lines that are displayed on the GUI; trend lines showing values for the patient monitoring parameters over the time range [Fig. 16, paras 0133-0134 discloses selecting boxes, e.g. tiles, to show more detailed parameter information as trend lines over time; Fig. 16, para 0130 disclose a plurality of vertically-stacked trend lines, showing a certain parameter].
Indorf further teaches the predictive tile [Figs. 2A-B, para 0076 discloses being able to select the panes shown; Figs. 4-5, para 0085 discloses selecting buttons in the EWS pane, e.g. selecting the EWS tile]; the risk score.
Agarwal further teaches patient monitoring parameters of the selected set of patient monitoring parameters are determined to have contributed positively to the risk score [para 0101 discloses only displaying variables that have significantly contributed to the risk score, i.e. contributed positively; variables included in the algorithm that did not meaningfully raise the risk score, i.e. determined not be indicative, may be excluded].
However, although Ahmed, Indorf, and Agarwal do not explicitly teach only two patient monitoring parameters contribute positively to the risk score and only two trend lines are displayed, these features would be inherent, if in fact only two parameters contributed to the risk score; the trend lines for the two parameters would be displayed.

In reference to claim 4, Ahmed, Indorf, and Agarwal teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein the user input is a first user input, and wherein the instructions are executable to, responsive to a second user input, display, on the GUI, the one or more trend lines and an additional set of trend lines, each trend line of the additional set of trend lines showing values for a respective patient monitoring parameter of the selected set of patient monitoring parameters over the time range [Fig. 16, para 0133-0134 discloses a user input which allows a parameter tile to be displayed with trend line information; the particularly displayed tiles and trend lines are updated based on this input, therefore the input provides a trend display along with additional trend displays].
Indorf further teaches where the patient monitoring parameters represented in the one or more trend lines contribute more to the risk score than the patient monitoring parameters represented in the additional set of trend lines [paras 0099-0100 discloses additional parameters, the parameters and additional parameters having different weights contributing to the risk score].

In reference to claim 5, Ahmed, Indorf, and Agarwal teach the invention of claim 1 above.
Indorf further teaches The system of claim 1, wherein the instructions are executable to display, on the GUI, a severity indicator that has a color, shape, and/or pattern selected based on the risk score [paras 0070, 0090, 0131 disclose color as an indicator of risk scores; para 0131 discloses shapes as indicators].

In reference to claim 6, Ahmed, Indorf, and Agarwal teach the invention of claim 1 above.
Ahmed further teaches The system of claim 1, wherein the GUI is a single-patient GUI and the user input is a first user input, and wherein the instructions are executable to, responsive to a second user input [Figs. 14-15, paras 0120, 0123 disclose at 1432 and 1532, buttons in which a user may provide an input to display a multi-patient interface], display a multi-patient GUI including real-time medical device data determined from output of a plurality of medical devices monitoring a plurality of patients, the plurality of patients including the patient and one or more additional patients [Figs. 14-15, paras 0117-0125 disclose interfaces displaying parameter information for multiple patients, simultaneously].

In reference to claim 7, Ahmed, Indorf, and Agarwal teach the invention of claim 6 above.
Ahmed The system of claim 6, wherein the instructions are executable to display, on the multi-patient GUI, a first severity indicator for the patient, the first severity indicator having a color, a shape, and/or a pattern selected based on the risk score, and a respective severity indicator for each of the one or more additional patients, each respective severity indicator having a color, a shape, and/or a pattern selected based on a corresponding risk score for that patient [paras 0122-0123 discloses severity indicators for patients and parameters, for instance, using color].

In reference to claim 8, Ahmed, Indorf, and Agarwal teach the invention of claim 1 above.
Indorf further teaches The system of claim 1, wherein the time range is selected based on a respective timing of each of one or more features of each respective patient monitoring parameter determined to have contributed to the risk score [paras 0116-0118, 0137, 0139 disclose various time periods to monitor parameters, as well as the ability to manipulate the time periods].

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indorf in view of Agarwal in view of Kaditz et al. [hereinafter as Kaditz] (US 2018/0267700 A1 – as cited in PTO-892 filed 22 Jul 2021).
In reference to claim 9, Indorf teaches a system comprising: a computing device storing instructions executable to: receive real-time medical device data determined from output from a plurality of medical devices monitoring a patient [para 0113 discloses a plurality of medical devices; para 0061 disclose current parameter values; para 0065 discloses parameter values based on input signals from medical devices with sensors]; determine a risk score for the patient based on the real-time medical device data over a first window of time [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values]; wherein the real-time medical device data is processed to generate a plurality of input signals, each input signal including multiple time series values for a respective patient monitoring parameter over the first window of time, and wherein the plurality of input signals are processed to extract one or more features over the first window of time that are input to a predictive function configured to output the risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; the trends line are associated with parameters that may be used to determine the EWS; para 0004 discloses calculating an EWS score using parameter values, e.g. the parameter values are input to a predictive function to determine a risk score; para 0065 discloses parameter values based on input signals from medical devices with sensors over a certain time; para 0050 discloses an early warning score, e.g. predictive function, that provides patient’s status based on parameter values from medical devices]; responsive to the risk score being greater than a threshold, output a notification for display on a display [paras 0070, 0090, 0131 disclose color as an indicator of risk scores, based on the score values, e.g. thresholds]. 
However, while Indorf teaches a risk score, as expressed above, Indorf does not explicitly teach that the risk score indicating a relative likelihood that the patient will exhibit a given condition within a second window of time.
Agarwal teaches the risk score indicating a relative likelihood that the patient will exhibit a given condition within a second window of time [paras 0048, 0053 disclose a risk score indicative of a patient experiencing a heart failure within a predetermine interval of time].
It would have been obvious to one of ordinary skill in art, having the teachings of Indorf and Agarwal before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Indorf to include the functionality as taught by Agarwal in order to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time to accommodate management of high-volume patient intake [Agarwal, para 0004].
However, while Indorf teaches responsive to a user input, output a set of trend lines for display on the display, each trend line of the set of trend lines including values for a respective patient monitoring parameter over a selected window of time [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; para 0077 discloses the use of inputs to control the interface, i.e. display the trend lines], Indorf and Agarwal do not explicitly teach the predictive function configured to rank each input signal in order of contribution to the risk score; the set of trend lines ordered according to the rank of each input signal.
Kaditz teaches the predictive function configured to rank each input signal in order of contribution to the risk score; the set of trend lines ordered according to the rank of each input signal [paras 0061-0062 discloses that ranking/ordering biomarker information, such as trend lines, may be based on various factors, including most significant as determined by a risk score].
It would have been obvious to one of ordinary skill in art, having the teachings of Indorf, Agarwal, and Kaditz before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Indorf and Agarwal to include the functionality as taught by Kaditz in order to obtain a health monitoring system that orders trend lines by rank. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that orders trend lines by rank to provide a useful way of displaying information to a medical practitioner and to improve their understand, diagnosis, and treatment [Kaditz, para 0002].

In reference to claim 14, Indorf, Agarwal, and Kaditz teaches the invention of claim 9 above.
Indorf further teaches The system of claim 9, wherein the selected window of time is determined based on a timing of one or more features of one or more input signals determined to have contributed to the risk score [paras 0116-0118, 0137, 0139 disclose various time periods to monitor parameters, as well as the ability to manipulate the time periods].

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indorf in view of Agarwal further in view of Kaditz further in view of Madabhushi et al. [hereinafter as Madabhushi] (US 2020/0000396 A1).
In reference to claim 12, Indorf, Agarwal, and Kaditz teaches the invention of claim 9 above.
However, while Indorf, Agarwal, and Kaditz teach the input signals, as expressed above, Indorf, Agarwal, and Kaditz further do not explicitly teach The system of claim 9, wherein the one or more features include one or more of a mean value, a minimum value, and a maximum value of each input signal.
Madabhushi teaches The system of claim 9, wherein the one or more features include one or more of a mean value, a minimum value, and a maximum value of each input signal [para 0056 disclose the calculation of statistics, including mean, minimum, and maximum].
It would have been obvious to one of ordinary skill in art, having the teachings of Indorf, Agarwal, Kaditz, and Madabhushi before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Indorf, Agarwal, and Kaditz to include the functionality as taught by Madabhushi in order to obtain a health monitoring system that determines mean, minimum, and/or maximum values for a plurality of health parameters. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that determines mean, minimum, and/or maximum values for a plurality of health parameters to provide a more transparent, intuitive system [Madabhushi, para 0005].

In reference to claim 13, Indorf, Agarwal, and Kaditz teaches the invention of claim 9 above.
However, while Indorf, Agarwal, and Kaditz teach the input signals, as expressed above, Indorf, Agarwal, and Kaditz further do not explicitly teach The system of claim 9, wherein the one or more features include one or more of skewness, kurtosis, entropy, transform coefficients, and absolute energy of each input signal.
Madabhushi teaches The system of claim 9, wherein the one or more features include one or more of skewness, kurtosis, entropy, transform coefficients, and absolute energy of each input signal [para 0056 disclose the calculation of statistics, including skewness, kurtosis, entropy, etc.; paras 0027, 0056 disclose various coefficients].
It would have been obvious to one of ordinary skill in art, having the teachings of Indorf, Agarwal, Kaditz, and Madabhushi before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Indorf, Agarwal, and Kaditz to include the functionality as taught by Madabhushi in order to obtain a health monitoring system that determines various statistics for a plurality of health parameters. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that determines various statistics for a plurality of health parameters to provide a more transparent, intuitive system [Madabhushi, para 0005].

Claims 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Indorf further in view of Agarwal.
In reference to claim 15, Ahmed teaches a method, comprising: outputting, to a display, a multi-patient graphical user interface (GUI) [Figs. 14-15, paras 0117-0125 disclose interfaces displaying parameter information for multiple patients, simultaneously]; responsive to a user input selecting a first patient of the plurality of patients, outputting, to the display, a single-patient GUI that includes real-time medical device data [para 0054 discloses data in real time] determined from output of one or more medical devices each monitoring the first patient, and where at least some of the real-time medical device data displayed via the single-patient GUI is displayed as a plurality of patient monitoring parameter tiles, each patient monitoring parameter tile showing a most-recently determined value for that patient monitoring parameter [Fig. 16, paras 0132-0133 discloses a plurality of boxes, e.g. tiles, that represent a certain parameter; the most-recently determined values are displayed, as the parameter information is shown in real-time, as expressed in para 0054; the parameters change as the status of the patient changes].
However, Ahmed does not explicitly teach GUI) that includes a respective severity indicator for each patient of a plurality of patients, each severity indicator representing a relative severity of a condition for a respective patient, the relative severity determined based on one or more risk scores determined for each patient of the plurality of patients; and the single-patient GUI further includes a risk score tile including a first risk score determined for the first patient determined based on a plurality of patient monitoring parameters; and responsive to a user input selecting the risk score tile, outputting, to the display, additional information related to the determination of the first risk score for the first patient, including outputting a set of trend lines, each trend line of the set of trend lines including values for a respective patient monitoring parameter of the patient over a window of time, the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the first risk score, wherein the window of time is selected based on a respective timing of each of one or more features of each respective patient monitoring parameter determined to have contributed to the first risk score.
Indorf teaches (GUI) that includes a respective severity indicator for each patient of a plurality of patients, each severity indicator representing a relative severity of a condition for a respective patient [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values; paras 0070, 0090, 0131 disclose color as an indicator of risk scores, based on the score values, e.g. thresholds], the relative severity determined based on one or more risk scores determined for each patient of the plurality of patients [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values]; and the single-patient GUI further includes a risk score tile including a first risk score determined for the first patient based on a plurality of patient monitoring parameters [Figs. 2A-B, paras 0064-0069 disclose an early warning score (EWS), e.g. risk score, which is determined based on certain monitored health parameter values]; and responsive to a user input selecting the risk score tile, outputting, to the display, additional information related to the determination of the first risk score for the first patient [para 0087 discloses selecting the EWS pane in order to provide an interface in which additional ways to determine a risk score are presented; included in the interface are parameters that contribute to the EWS score, as seen in Fig. 6, for example], including outputting a set of trend lines, each trend line of the set of trend lines including values for a respective patient monitoring parameter of the patient over a window of time, the set of trend lines selected based on a contribution of each respective patient monitoring parameter to the first risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters, including parameters that contribute to the EWS; para 0139 discloses a time scale of the trend lines], wherein the window of time is selected based on a respective timing of each of one or more features of each respective patient monitoring parameter determined to have contributed to the first risk score [Figs. 2A-B, paras 0064-0069, Fig. 32, paras 0137-0139 disclose an example of the display of EWS along with trends lines, over time, of the monitored health parameters; para 0139 discloses a time scale of the trend lines].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed and Indorf before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed to include the functionality as taught by Indorf in order to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system in which a risk score, and parameters pertaining to the risk score, may be displayed to allow clinicians to focus on patients’ needs [Indorf, para 0003].
However, although Indorf does not explicitly teach that the additional information and the outputting of a set of trend lines are both displayed from a single input on a risk score tile, it would have been obvious to one of ordinary skill in the art to modify Indorf to do so, as Indorf explicitly teaches the ability to display additional information upon input on a risk tile, the additional information consisting of parameters that contribute to the risk score, as well as teaching the display of trend lines of parameters contributing to a risk score; to display the additional parameter information with associated trend lines would have been obvious. One of ordinary skill in the art would have been motivated to modify the teachings of the prior art to allow clinicians to focus on patients’ needs [Indorf, para 0003].
Further, while Indorf teaches a risk score, as expressed above, Ahmed and Indorf do not explicitly teach such that patient monitoring parameters determined not to have contributed positively to the first risk score are excluded and only patient monitoring parameters determined to have contributed positively to the first risk score are included in the set of trend lines.
Agarwal teaches such that patient monitoring parameters determined not to have contributed positively to the first risk score are excluded and only patient monitoring parameters determined to have contributed positively to the first risk score are included in the set of trend lines [para 0101 discloses only displaying variables that have significantly contributed to the risk score, i.e. contributed positively; variables included in the algorithm that did not meaningfully raise the risk score, i.e. determined not be indicative, may be excluded].
It would have been obvious to one of ordinary skill in art, having the teachings of Ahmed, Indorf, and Agarwal before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Ahmed and Indorf to include the functionality as taught by Agarwal in order to obtain a health monitoring system that displays certain parameters as trend lines and also displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time, the certain parameters contributing to the risk score. 
One of ordinary skill in the art wanted to be motivated to obtain a health monitoring system that displays certain parameters as trend lines and also displays a risk score that is indicative of a likelihood a patient will exhibit a certain condition in a certain time, the certain parameters contributing to the risk score to accommodate management of high-volume patient intake [Agarwal, para 0004] and to allow healthcare providers to focus on important factors [Agarwal, para 0101].

In reference to claim 18, Ahmed, Indorf, and Agarwal teach the invention of claim 15 above.
Indorf further teaches The method of claim 15, further comprising, responsive to a user input selecting a second patient of the plurality of patients, outputting, to the display, a second single-patient GUI that includes real-time medical device data determined from output of one or more medical devices each monitoring the second patient, the second single-patient GUI further including a second risk score tile including a second risk score determined for the second patient [Figs. 30-34, paras 0135-0137 disclose the ability to provide interfaces for particular patients, e.g. second, third, etc., patients].

In reference to claim 19, Ahmed, Indorf, and Agarwal teach the invention of claim 18 above.
Indorf further teaches The method of claim 18, further comprising responsive to a user input selecting the second risk score tile, outputting, to the display, additional information related to the determination of the second risk score for the second patient, the additional information related to the determination of the second risk score for the second patient different than the additional information related to the determination of the first risk score for the first patient [Figs. 30-34, paras 0135-0137 disclose the ability to provide interfaces for particular patients, e.g. second, third, etc., patients, each interface individualized for that particular patient; para 0087 discloses selecting the EWS pane in order to provide an interface in which additional ways to determine a risk score are presented; Figs. 10-11, paras 0095-0101 disclose the display of trend lines pertaining to parameters contributing to a risk score, as well as the ability to customize the parameters contributing to the score, including weighting contributors; therefore, a user may customize which trend line parameters to display, based on the customization].

In reference to claim 20, Ahmed, Indorf, and Agarwal teach the invention of claim 19 above.
Agarwal further teaches The method of claim 19, wherein the first risk score indicates a first relative likelihood that the first patient will exhibit a given condition within a window of time and the second risk score indicates a second relative likelihood that the second patient will exhibit the given condition within the window of time [paras 0048, 0053 disclose a risk score indicative of a patient experiencing a heart failure within a predetermine interval of time; this can be done for a plurality of patients, i.e. first relative likelihood, second relative likelihood, etc.].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173        
                                                           

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173